Citation Nr: 0116380	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-07 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946, from August 1949 to August 1952, and from August 1952 
to May 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

By rating decision dated June 1957, the veteran was granted 
service connection for 'kinking of the aorta' effective May 
1956.  Service connection for kinking of the aorta was 
subsequently severed by rating decision dated October 1959, 
as it was found to be a constitutional or developmental 
abnormality and not a disability under the law.  The Board 
affirmed the severance in an August 1960 decision.

Currently, the record contains several diagnoses of 
cardiovascular disorders.  The case presents complicated 
questions as to whether the current disabilities are separate 
from or related to kinking of the aorta addressed in October 
1959.  For this reason, the claim will be adjudicated as a 
claim of entitlement to service connection for a 
cardiovascular disability.


FINDINGS OF FACT

1.  In an unappealed October 1988 rating decision, the RO 
denied reopening the veteran's claim for service connection 
for a heart condition.

2.  Evidence submitted subsequent to the October 1988 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
cardiovascular disability.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision that denied reopening a 
claim for service connection for a heart condition is final. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's October 1988 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a 
cardiovascular disability have been met. 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim of entitlement to 
service connection for a heart condition.  Essentially, the 
veteran maintains that he developed a heart condition during 
military service, and has had continuous problems with his 
heart since his discharge from service.

As noted in the Introduction, service connection for kinking 
of the aorta was granted in June 1957, and was subsequently 
severed in October 1959 on the basis that it was determined 
to be a congenital defect.  This was affirmed by the Board in 
an August 1960 decision.  In June 1988, the veteran requested 
to reopen his claim for service connection for a heart 
condition.  His claim was denied by a September 1988 rating 
decision.  The veteran again requested that his claim be 
reopened in September 1988.  The RO denied the request to 
reopen a claim for service connection for a heart condition 
by rating decision dated October 1988 on the grounds that he 
failed to submit new and material evidence i.e. evidence of 
treatment for a heart condition. The veteran was notified of 
that decision and his appellate rights by VA letter dated in 
December 1988.  The veteran did not initiate a timely appeal 
as to that decision and it became final. See 38 U.S.C.A. 
§ 7105(a)(c).

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously noted, the basis for the denial of reopening a 
claim of entitlement to service connection for a heart 
condition in the October 1988 rating decision, was that there 
was no evidence submitted showing recent treatment for a 
heart condition. The only evidence present at the time of the 
October 1988 rating decision was a statement from the veteran 
and VA outpatient treatment records dated between December 
1985 and September 1988, which did not show treatment for a 
cardiovascular disability. 

Additional pertinent evidence has been associated with the 
claims file since the RO's October 1988 denial of the 
veteran's request to reopen a claim for service connection 
for a heart condition.  This evidence includes a radiographic 
report dated October 1989 showing a very tortuous aorta and 
VA outpatient treatment records dated between July 1990 and 
June 1999.  These medical records show that the veteran had 
post-service treatment for a cardiovascular disability, to 
include a reported history of chest pain and shortness of 
breath.  This evidence also contains various diagnoses of 
cardiovascular disabilities, such as moderate aortic 
regurgitation, dilated cardiomyopathy, high blood pressure, 
congestive heart failure, and megaloblastic anemia. 

The evidence associated with the veteran's claims file 
subsequent to the October 1988 decision is new and material.  
The VA outpatient treatment records contain diagnoses of 
cardiovascular disabilities not reported in 1988 and 
moreover, that were not reported in 1959 when the veteran's 
original grant of service connection for kinking of the aorta 
was severed.  As such, there is a basis to reopen the 
veteran's claim for service connection for a cardiovascular 
disability. 

The newly submitted evidence supports the veteran's 
contention that he has a current cardiovascular disability.  
The "new" evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the October 1988 final denial.  Therefore, the 
new evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for a cardiovascular 
disability, is reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a cardiovascular disability, and to this 
extent, the appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As the Board has reopened the veteran's claim for service 
connection for a cardiovascular disability, the Board must 
ensure that the duty to assist has been satisfied. 

Service medical records show that in August 1950, upon an 
active duty examination, a soft systolic murmur was detected.  
A chest x-ray in September 1955 revealed an elongated and 
tortuous aorta.  Upon separation from service in May 1956, it 
was noted that the veteran had a history of aortic dilatation 
and an EKG done in conjunction with the examination, showed 
normal tracing.

In June 1957, the veteran was granted service connection for 
kinking of the aortic arch as twenty percent disabling, 
effective from May 1956.  A memorandum from the office of the 
Chief Medical Director dated July 1958, indicates that the 
director reviewed x-rays of the veteran and that it was his 
opinion that the aortic abnormality was congenital in origin.  
Service connection was severed in October 1959 on the basis 
that the service-connected disability was a congenital 
defect.  This was affirmed by Board decision dated August 
1960.  

The medical evidence currently of record, specifically VA 
outpatient treatment records dated between July 1990 and June 
1999, contains various diagnoses of cardiovascular 
disabilities, to include moderate aortic regurgitation, 
dilated cardiomyopathy, high blood pressure, congestive heart 
failure, and megaloblastic anemia. 

In the instant case, the record poses complicated medical 
questions and the Board may not make its own judgment as to 
whether any current cardiovascular disabilities are similar 
to or separate from those found in 1959 or are in the nature 
of a congenital defect. See Colvin v. Derwinski, 1 Vet. App. 
171 (1991)(the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises). Thus, the veteran should be afforded a VA 
examination. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)(a medical examination 
will be provided when necessary to make a decision on a 
claim).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant treatment 
records for cardiovascular disabilities 
are included in the claims folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a cardiovascular VA 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically answer 
the following questions.

a. List all disabling disorders of 
the cardiovascular system that 
the veteran currently has.

b. For each diagnosed cardiovascular 
disorder in question (a), state a 
medical opinion as to the time of 
onset of the disability.

c. For each diagnosed cardiovascular 
disorder in question (a), state a 
medical opinion as to whether any 
of the diagnosed disorders are 
congenital or developmental 
defects.

d. For each diagnosed cardiovascular 
disorder that is determined not 
to be a congenital or 
developmental defect, state a 
medical opinion as to whether it 
is at least likely as not that 
the diagnosed cardiovascular 
disorder is the result of a 
disease or injury the veteran had 
in service. (In answering this 
question, the examiner should 
comment on all findings in the 
service medical records, 
including the soft systolic 
murmur noted in August 1950 and 
the elongated and tortuous aorta 
noted upon x-ray examination in 
September 1955).

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  After the foregoing has been 
completed, the RO should again 
readjudicate the veteran's claims for 
service connection for a cardiovascular 
disability.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals




 



